DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  There is a space missing in “firstchrominance weighting factor”.   
- Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lim et al. (US20130136172) (hereinafter Lim) in view of Sasai et al. (US2013004092) (hereinafter Sasai). 
Regarding claim 1, Lim discloses a method comprising: decoding a first luminance weight flag corresponding to a first reference pictures from a bit stream; 
decoding a second luminance weight flag corresponding to a second reference picture from the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].
decoding a first chrominance weight flag corresponding to the first reference picture from the bit stream, wherein the first chrominance weight flag follows the second luminance weight flag in the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate]. 
decoding a second chrominance weight flag corresponding to the second reference picture from the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate]. 
decoding a first luminance weighting factor when the first luminance weight flag is set to indicate luminance component weighted prediction of the first reference picture is enabled, [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate]. 
decoding a second luminance weighting factor when the second luminance weight flag is set to indicate luminance component weighted prediction of the second reference picture is enabled [0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate]. 
decoding a first chrominance weighting factor when the first chrominance weight flag is set to indicate chrominance component weighted prediction of the first reference picture is enabled, wherein the first chrominance weighting factor follows the second luminance weighting factor in the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].
decoding a second chrominance weighting factor when the second chrominance weight flag is set to indicate chrominance component weighted prediction of the second reference picture is enabled [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].
Lim discloses the limitations of claim 1.  However Lim does not explicitly disclose a plurality of luminance and chrominance flag corresponding to pictures from the bit stream used in the coding process.
[0396, 0410-0434, 0442-0448; specific indication of presence and absence of residual luminance/chrominance data and its respective flags].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Lim with the teachings of Sasai as stated above.  By incorporating the multitude of luminance and chrominance parameters of Sasai with the entropy coding system of Lim, an improvement in memory efficiency is achieved (see Sasai 0012-0014).
Regarding claim 2, Lim discloses decoding a third luminance weight flag corresponding to a third reference picture from the bit stream, wherein the third luminance weight flag follows the chrominance weighting factor in the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].  
decoding a fourth luminance weight flag corresponding to a fourth reference picture from the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].  
decoding a third chrominance weight flag corresponding to the third reference picture from the bit stream, wherein the third chrominance weight flags follows the fourth luminance weight flag in the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].  
decoding a fourth chrominance weight flag corresponding to a fourth reference picture from the bit stream; decoding a third luminance weighting factor for when the third luminance [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].  
decoding a fourth chrominance weighting factor when the fourth chrominance weight flag is set to indicate chrominance component weighted prediction of the fourth reference picture is enabled, wherein the fourth chrominance weighting factor follows the third luminance weighting factor in the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].
Lim discloses the limitations of claim 2.  However Lim does not explicitly disclose a plurality of luminance and chrominance flag corresponding to pictures from the bit stream used in the coding process.
Sasai more explicitly discloses a plurality of luminance and chrominance flag corresponding to pictures from the bit stream used in the coding process [0396, 0410-0434, 0442-0448; specific indication of presence and absence of residual luminance/chrominance data and its respective flags].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Lim with the teachings of Sasai for the same reasons as stated above.  
Regarding claim 3, Lim discloses a system comprising: 
a receiver configured to receive a bit stream [0138; receiving data in a bitstream].
[TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].   page 27Docket No.: T172497US100ON 
decode a second luminance weight flag corresponding to a second reference picture from the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].   
decode a first chrominance weight flag corresponding to the first reference picture from the bit stream, wherein the first chrominance weight flag follows the second luminance weight flag in the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].  
decode a second chrominance weight flag corresponding to the second reference picture from the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].  
decode a first luminance weighting factor when the first luminance weight flag is set to indicate luminance component weighted prediction of the first reference picture is enabled, wherein the first luminance weighting factor follows the second chrominance weight flag in the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].  
decode a second luminance weighting factor when the second luminance weight flag is set to indicate luminance component weighted prediction of the second reference picture is enabled [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].  
decode a first chrominance weighting factor when the first chrominance weight flag is set to indicate chrominance component weighted prediction of the first reference picture is enabled, wherein the first chrominance weighting factor follows the second luminance weighting factor in the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].  
decode a second chrominance weighting factor when the second chrominance weight flag is set to indicate chrominance component weighted prediction of the second reference picture is enabled [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].  
Lim discloses the limitations of claim 3.  However Lim does not explicitly disclose a plurality of luminance and chrominance flag corresponding to pictures from the bit stream used in the coding process.
Sasai more explicitly discloses a plurality of luminance and chrominance flag corresponding to pictures from the bit stream used in the coding process [0396, 0410-0434, 0442-0448; specific indication of presence and absence of residual luminance/chrominance data and its respective flags].

Regarding claim 4, Lim discloses wherein the decoder is further configured to: decode a third luminance weight flag corresponding to a third reference picture from the bit stream, wherein the third luminance weight flag follows the second chrominance weighting factor in the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate]. 
decode a fourth luminance weight flag corresponding to a fourth reference picture from the bit stream; page 28Docket No.: T172497US100ON decode a third chrominance weight flag corresponding to the third reference picture from the bit stream, wherein the third chrominance weight flag follows the fourth luminance weight flag in the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate]. 
decode a fourth chrominance weight flag corresponding to a fourth reference picture from the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate]. 
decode a third luminance weighting factor for when the third luminance weight flag is set to indicate luminance component weighted prediction of the third reference picture is enabled, wherein the third luminance weighting factor follows the second chrominance weight flag in the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate]. 
decode a fourth chrominance weighting factor when the fourth chrominance weight flag is set to indicate chrominance component weighted prediction of the fourth reference picture is enabled, wherein the fourth chrominance weighting factor follows the third luminance weighting factor in the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].
Lim discloses the limitations of claim 4.  However Lim does not explicitly disclose a plurality of luminance and chrominance flag corresponding to pictures from the bit stream used in the coding process.
Sasai more explicitly discloses a plurality of luminance and chrominance flag corresponding to pictures from the bit stream used in the coding process [0396, 0410-0434, 0442-0448; specific indication of presence and absence of residual luminance/chrominance data and its respective flags].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Lim with the teachings of Sasai for the same reasons as stated above.  
Regarding claim 5, Lim discloses a system comprising: 
a receiver configured to receive a bit stream [0138; receiving data in a bitstream].
a decoder coupled to the receiver, the decoder configured to: decode a first luminance weight flag corresponding to a first reference picture from a bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].  
[TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].  
decode a first chrominance weight flag corresponding to the first reference picture from the bit stream, wherein the first chrominance weight flag follows the second luminance weight flag in the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].  
decode a second chrominance weight flag corresponding to the second reference picture from the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].  
page 29Docket No.: T172497US100ON decode a first luminance weighting factor when the first luminance weight flag is set to indicate luminance component weighted prediction of the first reference picture is enabled, wherein the first luminance weighting factor follows the second chrominance weight flag in the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].  
decode a second luminance weighting factor when the second luminance weight flag is set to indicate luminance component weighted prediction of the second reference picture is enabled [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].  
decode a first chrominance weighting factor when the first chrominance weight flag is set to indicate chrominance component weighted prediction of the first reference picture is enabled, wherein the first chrominance weighting factor follows the second luminance weighting factor in the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].  
decode a second chrominance weighting factor when the second chrominance weight flag is set to indicate chrominance component weighted prediction of the second reference picture is enabled [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].  
a display coupled to the decoder, the decoder configured to display a picture based on either the first reference picture or the second reference picture enabled [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].  
Lim discloses the limitations of claim 5.  However Lim does not explicitly disclose a plurality of luminance and chrominance flag corresponding to pictures from the bit stream used in the coding process.
Sasai more explicitly discloses a plurality of luminance and chrominance flag corresponding to pictures from the bit stream used in the coding process [0396, 0410-0434, 0442-0448; specific indication of presence and absence of residual luminance/chrominance data and its respective flags].

Regarding claim 6, Lim discloses wherein the decoder is further configured to: 
decode a third luminance weight flag corresponding to a third reference picture from the bit stream, wherein the third luminance weight flag follows the second chrominance weighting factor in the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].  
decode a fourth luminance weight flag corresponding to a fourth reference picture from the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].  
decode a third chrominance weight flag corresponding to the third reference picture from the bit stream, wherein the third chrominance weight flag follows the fourth luminance weight flag in the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].  
decode a fourth chrominance weight flag corresponding to a fourth reference picture from the bit stream  [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].  
[TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].  
decode a fourth chrominance weighting factor when the fourth chrominance weight flag is set to indicate chrominance component weighted prediction of the fourth reference picture is enabled, wherein the fourth chrominance weighting factor follows the third luminance weighting factor in the bit stream [TBLS. 3-6, 9-14, 0180-0200; entropy coding luminance and chrominance data in a bitstream, indicating appropriate candidates from a list of reference candidates for use in coding process and using flags to indicate when appropriate].
Lim discloses the limitations of claim 4.  However Lim does not explicitly disclose a plurality of luminance and chrominance flag corresponding to pictures from the bit stream used in the coding process.
Sasai more explicitly discloses a plurality of luminance and chrominance flag corresponding to pictures from the bit stream used in the coding process [0396, 0410-0434, 0442-0448; specific indication of presence and absence of residual luminance/chrominance data and its respective flags].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Lim with the teachings of Sasai for the same reasons as stated above.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483